DETAILED ACTION
This office action is in response to the amendment filed on 07/06/2021.
Claims 1, 4-5, 7-10, 12-13, 15-19, and 21-23 are pending of which claims 1, 10 and 17 are independent claims, and claims 2-3, 6, 11, and  14, are canceled.
The present application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 7-10, 12-13, and 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent claims 1, 10, and 17 recite the limitation "the first and second timers #0 and #1 are independently configured".  There is insufficient antecedent basis for the limitation “the….second timers #0 and #1”.  The claim previously recites “first timers #0” and “first timer #1”, but only “a second timer” is recited in the claims that is not expressly denoted with “#0” or “#1” labels.  Furthermore, it is unclear how any second timer can be “independently configured” from the first timers when the claim previously requires “starting a second timer when the first timer #0 expires”, which would seem to make the timers dependent on each other.  For these reasons, the claims are held to be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-10, 12-13, 15-19,  and 21-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US. Pub. 20180049271 to Bagheri (hereinafter “Bagheri’).

Regarding claim 1: Bagheri discloses an operation method of a terminal in a non-terrestrial network, the operation method comprising: when a transmission operation of downlink data is started in an on-duration according to a discontinuous reception (DRX) cycle (Bagheri, see paragraph[0063],  the fact that TTI is used makes the communication over the air or non-terrestrial; on-durations are used before and after STTI being enabled, for example, more active time is provided to reduce latency by increasing an on-duration timer), starting a first timer #0 indicating a first time interval required for a retransmission operation of the downlink data (Bagheri,  see paragraph [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer); starting a second timer when the first timer #0 expires (Bagheri, see paragraph [0031], a device monitoring for data transmission scheduling assignments during an active time of a DRX cycle, and detecting a transmission during the active time;  the device starting a first timer in response to the detecting wherein the first timer is set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer, during the time when the second timer starts, the first timer expires); performing a downlink monitoring operation in a second time interval according to the second timer (Bagheri, see paragraph [0032], a first timer, in response to the detection of data transmission scheduling assignments, may be set for the first timer value that specifies an amount of time between the detection of the transmission and starting a second timer that extends the active time by a second timer value is used in monitoring operation of the second timer); and when control information for the retransmission operation is received from a non- terrestrial node in the second time interval, receiving the downlink data from the non- terrestrial node( Bagheri, see paragraph [0031], TTI is set for non-terrestrial nodes, the device starting a first timer in response to the detecting wherein the first timer is set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by a second timer value; the first timer value is determined based on one or both of a selected first TTI length from multiple TTI lengths for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device; and the first TTI length or the first processing time is selected based on an indication from a network   ) in a downlink resource indicated by the control information, wherein the first time interval  includes a minimum time interval required to allocate the downlink resource for the retransmission operation and a transmission delay between the non-terrestrial node and the terminal (Bagheri, see paragraph [0067], drx parameters for the first drx configuration includes a first on-duration timer value, and the DRX parameters for the second DRX configuration includes a second on-duration timer value, so that the longer active time is due at least in part to the first on-duration timer value is longer than  the second on-duration timer value, and with a longer on duration, there is a greater probability that the UE  will receive a data transmission scheduling assignment while actively scanning without having to wait until the next on duration and the  first timer includes  RTT, which is also known as delay) plurality of hybrid automatic repeat request (HARO) processes are supported in the non-terrestrial network (Bagheri,  0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer; FIG. 9  is described in greater detail with reference to FIGS. 10 through 12), the first timer #0 is configured for a HARO process #0 among the plurality of HARO processes, a first timer #1 is configured for a HARO process #1 among the plurality of HARO processes, and the first and second timers #0 and #1 are independently configured (Bagheri, see paragraph [0082-0083], a data transmission scheduling assignment for scheduling a data transmission corresponding to a HARQ process is configured, and HARQ RTT timer is configured for that HARQ process, i.e., to one of the selected HARQ process, and runs over the first  time interval of the HARQ process, when necessary; the parameter controlling the duration of the HARQ RTT timer specifies the minimum number of subframes, or 1 ms TTIs; for a data transmission that was not successfully decoded, the network does not get an ACK back from the UE; this triggers the network to send another data transmission scheduling assignment after the HARQ RTT timer corresponding to the time interval  expires and during the time interval when the retransmission timer ( second timer) is running and the UE is actively scanning for the transmission; and after the retransmission timer expires, the UE sleeps until the next DRX cycle when the on-duration timer again runs over the time duration).  


Regarding claim 4: Bagheri discloses the  operation method according to claim 1, wherein a length of the first time interval is set to a multiple of the DRX cycle (Bagheri,  see paragraph [0110], FIG. 12, a DRX configuration is associated with a set of DRX parameters having a first timer value and a second timer value, where in the first timer value specifies an amount of time between detecting a transmission, while performing the monitoring, and starting a timer for the second timer value, wherein the first timer value is adjustable based on one or more adjustment factors).  

Regarding claim 5: Bagheri discloses the  operation method according to claim 1, wherein an ending time of the first time interval is set to a starting time of the on-duration(Bagheri, see paragraph[0093], a DRX cycle configured with  an on-duration time interval, where on-duration time interval includes the first and second timer values ), an ending time of the on-duration, or an arbitrary time within the on-duration (Bagheri, see paragraph [0031], the first timer is set for a first timer value that specifies an amount of time between detecting ( starting of the first timer value) the transmission and starting ( ending the first timer value or starting the second timer value) a second timer that extends the active time by a second timer value has its own on-duration).


Regarding claim 7: Bagheri discloses the  operation method according to claim 1, wherein the first timer is stopped when the transmission operation is completed successfully, and the first timer #0 continues to operate when the transmission operation fails( Bagheri,  see paragraph [0084], the parameter that controls the time duration  for  the HARQ RTT timer associated with the first timer  may be allowed to run only when the network fails to receive an ACK, or when a  negative acknowledgement (NACK) is received).  

Regarding claim 8: Bagheri discloses the  operation method according to claim 1, wherein the second timer is stopped when the control information for the retransmission operation is received from the non- terrestrial node(Bagheri,  see paragraph [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer, and the second timer only stops when there is a positive acknowledgement received).  

Regarding claim 9: Bagheri discloses the  operation method according to claim 1, further comprising receiving, from the non-terrestrial node, a message including information of the first timer #0 and information of the second timer (Bagheri,  see paragraph [0110], FIG. 12, determining a first timer value, for example, a HARQ RTT time value, the UE  monitoring for data transmission scheduling assignments based on an STTI includes the UE  monitoring for the data transmission scheduling assignments under the control of a DRX configuration associated with the STTI: Bagheri discloses the  DRX configuration is associated with a set of DRX parameters having a first timer value and a second timer value, where in the first timer value specifies an amount of time between detecting a transmission, while performing the monitoring, and starting a timer for the second timer value, wherein the first timer value is adjustable based on one or more adjustment factors. 

Regarding claim 10: Bagheri discloses a   terminal in a non-terrestrial network, the terminal comprising: a processor; a memory electronically communicating with the processor; and instructions stored in the memory, wherein when the instructions are executed by the processor, the instructions cause the terminal to: when a transmission operation of uplink data is started in an on-duration according to a discontinuous reception (DRX) cycleBagheri, see paragraph[0063],  the fact that TTI is used makes the communication over the air or non-terrestrial; on-durations are used before and after STTI being enabled, for example, more active time is provided to reduce latency by increasing an on-duration timer), start a first timer #0 indicating a first time interval required for a retransmission operation of the uplink data (Bagheri,  see paragraph [0084], the parameter that controls the time duration  for  the HARQ RTT timer associated with the first timer  may be allowed to run only when the network fails to receive an ACK, or when a  negative acknowledgement (NACK) is received; start a second timer when the first timer #0expires(Bagheri, see paragraph[0032], a first timer, in response to the detection of data transmission scheduling assignments, may be set for the first timer value that specifies an amount of time between the detection of the transmission and starting a second timer that extends the active time by a second timer value is used in monitoring operation of  the second timer, and with the expiration of the first timer, the second timer starts); and retransmit the uplink data to a non-terrestrial node by using an uplink resource in a second time interval according to the second timer(Bagheri,  see paragraph [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a  first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer, wherein the first timer time interval includes a minimum time interval required to allocate the uplink resource for the retransmission operation and a transmission delay between the non-terrestrial node and the terminal ((Bagheri, see paragraph [0067], drx parameters for the first drx configuration includes a first on-duration timer value, and the DRX parameters for the second DRX configuration includes a second on-duration timer value, so that the longer active time is due at least in part to the first on-duration timer value is longer than  the second on-duration timer value, and with a longer on duration, there is a greater probability that the UE  will receive a data transmission scheduling assignment while actively scanning without having to wait until the next on duration and the  first timer includes  RTT, which is also known as delay) a plurality of hybrid automatic repeat request (HARO) processes are supported in the non-terrestrial network(Bagheri,  0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer; FIG. 9  is described in greater detail with reference to FIGS. 10 through 12), the first timer #0 is configured for a HARO process #0 among the plurality of HARO processes, a first timer #1 is configured for a HARO process #1 among the plurality of HARO processes, and the first and second timers #0 and #1 are independently configured (Bagheri, see paragraph [0082-0083], a data transmission scheduling assignment for scheduling a data transmission corresponding to a HARQ process is configured, and HARQ RTT timer is configured for that HARQ process, i.e., to one of the selected HARQ process, and runs over the first  time interval of the HARQ process, when necessary; the parameter controlling the duration of the HARQ RTT timer specifies the minimum number of subframes, or 1 ms TTIs; for a data transmission that was not successfully decoded, the network does not get an ACK back from the UE; this triggers the network to send another data transmission scheduling assignment after the HARQ RTT timer corresponding to the time interval  expires and during the time interval when the retransmission timer ( second timer) is running and the UE is actively scanning for the transmission; and after the retransmission timer expires, the UE sleeps until the next DRX cycle when the on-duration timer again runs over the time duration).  

  


Regarding claim 12: Bagheri discloses the  terminal according to claim 10, wherein a length of the first time interval is set to a multiple of the DRX cycle (Bagheri, see paragraph [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle, and  see paragraph [0031], the first timer value is determined based on one or both of a selected first TTI length from multiple TTI lengths with multiple DRX for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device; and the first TTI length or the first processing time may be selected based on an indication from a network).

Regarding claim 13: Bagheri discloses the  terminal according to claim 10, wherein an ending time of the first time interval is set to a starting time of the on-duration(Bagheri, see paragraph[0093], a DRX cycle configured with  an on-duration time interval, where on-duration time interval includes the first and second timer values with starting time), an ending time of the on-duration, or an arbitrary time within the on-duration(Bagheri, see paragraph [0031], the first timer is set for a first timer value that specifies an amount of time between detecting ( starting of the first timer value) the transmission and starting ( ending the first timer value or starting the second timer value) a second timer that extends the active time by a second timer value has its own on-duration).  

Regarding claim 15: Bagheri discloses the  terminal according to claim 10, wherein the uplink resource is a radio resource indicated by downlink control information (DCI) received from the non-terrestrial node in the second time interval or a configured grant (CG) resource (Bagheri, see paragraph [0082-0083], a data transmission scheduling assignment for scheduling a data transmission corresponding to a HARQ process is configured, and HARQ RTT timer is configured for that HARQ process, and runs over the first  time interval, when necessary; the parameter controlling the duration of the HARQ RTT timer specifies the minimum number of subframes, or 1 ms TTIs;  the network waits to receive an acknowledgement (ACK) that the UE  received and successfully decoded the corresponding data transmission; and the UE does not receive a transmission, or if it does receive the transmission, it fails to decode it; for a data transmission that was not successfully decoded, the network does not get an ACK back from the UE; this triggers the network to send another data transmission scheduling assignment after the HARQ RTT timer corresponding to the time interval  expires and during the time interval when the retransmission timer ( second timer) is running and the UE is actively scanning for the transmission; and after the retransmission timer expires, the UE sleeps until the next DRX cycle when the on-duration timer again runs over the time duration).

Regarding claim 16: Bagheri discloses the  terminal according to claim 10, wherein the instructions further cause the terminal to receive, from the non-terrestrial node, a message including information of the first timer #0 and information of the second Bagheri,  see paragraph [0110], FIG. 12, determining a first timer value, for example, a HARQ RTT time value, the UE  monitoring for data transmission scheduling assignments based on an STTI includes the UE  monitoring for the data transmission scheduling assignments under the control of a DRX configuration associated with the STTI. The DRX configuration is associated with a set of DRX parameters having a first timer value and a second timer value, where in the first timer value specifies an amount of time between detecting a transmission, while performing the monitoring, and starting a timer for the second timer value, wherein the first timer value is adjustable based on one or more adjustment factors).  

Regarding claim 17: Bagheri discloses an  operation method of a non-terrestrial node in a non-terrestrial network, the operation method comprising: configuring a first timer #0 for a hybrid automatic repeat request (HARO) process #0 among a plurality of HARO processes, the first timer #0 indicating a first time interval required for a retransmission operation of downlink data(Bagheri, see paragraph [0082-0083], a data transmission scheduling assignment for scheduling a data transmission corresponding to a HARQ process is configured, and HARQ RTT timer is configured for that HARQ process, i.e., to one of the selected HARQ process, and runs over the first  time interval of the HARQ process, when necessary; the parameter controlling the duration of the HARQ RTT timer specifies the minimum number of subframes, or 1 ms TTIs; for a data transmission that was not successfully decoded, the network does not get an ACK back from the UE; this triggers the network to send another data transmission scheduling assignment after the HARQ RTT timer corresponding to the time interval  expires and during the time interval when the retransmission timer ( second timer) is running and the UE is actively scanning for the transmission; and after the retransmission timer expires, the UE sleeps until the next DRX cycle when the on-duration timer again runs over the time duration); configuring a second timer indicating a second time interval in which a downlink monitoring operation is performed (Bagheri, see paragraph [0032], a first timer, in response to the detection of data transmission scheduling assignments, may be set for the first timer value that specifies an amount of time between the detection of the transmission and starting a second timer that extends the active time by a second timer value is used in monitoring operation of the second timer); transmitting, to a terminal, a message including information of a first timer indicating a first time interval required for a retransmission operation of downlink data(Bagheri, see paragraph[0063],  the fact that TTI is used makes the communication over the air or non-terrestrial; on-durations are used before and after STTI being enabled, for example, more active time is provided to reduce latency by increasing an on-duration timer) and information of a second timer indicating a second time interval in which a downlink monitoring operation is performed (Bagheri, see paragraph [0031], a device monitoring for data transmission scheduling assignments during an active time of a DRX cycle, and detecting a transmission during the active time;  the device starting a first timer in response to the detecting wherein the first timer is set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer, during the time when the second timer starts, the first timer expires); performing a transmission operation of the downlink data in an on-duration according to a discontinuous reception (DRX) cycle; and when the transmission operation fails( ( Bagheri,  see paragraph [0084], the parameter that controls the time duration  for  the HARQ RTT timer and retransmission associated with the first timer and second timer may be allowed to run only when the network fails to receive an ACK, or when a  negative acknowledgement (NACK) is received), transmitting control information for the retransmission operation to the terminal in the second time interval after the first time interval, wherein the first time interval starts from a time of performing the transmission operation, the second time interval starts from an ending time of the first time interval (Bagheri, see paragraph [0031], TTI is set for non-terrestrial nodes, the device starting a first timer in response to the detecting wherein the first timer is set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by a second timer value; the first timer value is determined based on one or both of a selected first TTI length from multiple TTI lengths for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device; and the first TTI length or the first processing time is selected based on an indication from a network), the first time interval includes a minimum time interval required to allocate a downlink resource for the retransmission operation and a transmission delay between the non-terrestrial node and the terminal(Bagheri, see paragraph [0067], drx parameters for the first drx configuration includes a first on-duration timer value, and the DRX parameters for the second DRX configuration includes a second on-duration timer value, so that the longer active time is due at least in part to the first on-duration timer value is longer than  the second on-duration timer value, and with a longer on duration, there is a greater probability that the UE  will receive a data transmission scheduling assignment while actively scanning without having to wait until the next on duration and the  first timer includes  RTT, which is also known as delay), a first timer #1 is configured for a HARO process #1 among the plurality of HARO processes, and the first and second timers #0 and #1 are independently configured (Bagheri, see paragraph [0082-0083], a data transmission scheduling assignment for scheduling a data transmission corresponding to a HARQ process is configured, and HARQ RTT timer is configured for that HARQ process, i.e., to one of the selected HARQ process, and runs over the first  time interval of the HARQ process, when necessary; the parameter controlling the duration of the HARQ RTT timer specifies the minimum number of subframes, or 1 ms TTIs; for a data transmission that was not successfully decoded, the network does not get an ACK back from the UE; this triggers the network to send another data transmission scheduling assignment after the HARQ RTT timer corresponding to the time interval  expires and during the time interval when the retransmission timer ( second timer) is running and the UE is actively scanning for the transmission; and after the retransmission timer expires, the UE sleeps until the next DRX cycle when the on-duration timer again runs over the time duration).


Regarding claim 18: Bagheri discloses the  operation method according to claim 17, wherein a length of the first time interval is set to a multiple of the DRX cycle ((Bagheri, see paragraph [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle, and  see paragraph [0031], the first timer value is determined based on one or both of a selected first TTI length from multiple TTI lengths with multiple DRX for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device; and the first TTI length or the first processing time may be selected based on an indication from a network).

Regarding claim 19: Bagheri discloses the  operation method according to claim 17, wherein an ending time of the first time interval is set to a starting time of the on-duration(Bagheri, see paragraph[0093], a DRX cycle configured with  an on-duration time interval, where on-duration time interval includes the first and second timer values with starting time), an ending time of the on-duration, or an arbitrary time within the on-duration(Bagheri, see paragraph [0031], the first timer is set for a first timer value that specifies an amount of time between detecting ( starting of the first timer value) the transmission and starting ( ending the first timer value or starting the second timer value) a second timer that extends the active time by a second timer value has its own on-duration).   


Regarding claim 21: Bagheri discloses the  operation method according to claim 1, wherein a HARQ feedback operation for the downlink data is independently disabled in each of the plurality of HARQ processes (Bagheri, see paragraph [0082-0083], a data transmission scheduling assignment for scheduling a data transmission corresponding to a HARQ process is configured, which may individually disabled or used until its allotted time expires, i.e.,  HARQ RTT timer is configured for that HARQ process, i.e., to one of the selected HARQ process, and runs over the first  time interval of the HARQ process, this triggers the network to send another data transmission scheduling assignment after the HARQ RTT timer corresponding to the time interval  expires and during the time interval when the retransmission timer ( second timer) is running and the UE is actively scanning for the transmission; and after the retransmission timer expires, the UE sleeps until the next DRX cycle when the on-duration timer again runs over the time duration).  
 


Regarding claim 22: Bagheri discloses the  terminal according to claim 10, wherein a HARQ feedback operation for the downlink data is independently disabled in each of the plurality of HARQ processes(Bagheri, see paragraph [0082-0083], a data transmission scheduling assignment for scheduling a data transmission corresponding to a HARQ process is configured, which may individually disabled or used until its allotted time expires, i.e.,  HARQ RTT timer is configured for that HARQ process, i.e., to one of the selected HARQ process, and runs over the first  time interval of the HARQ process, this triggers the network to send another data transmission scheduling assignment after the HARQ RTT timer corresponding to the time interval  expires and during the time interval when the retransmission timer ( second timer) is running and the UE is actively scanning for the transmission; and after the retransmission timer expires, the UE sleeps until the next DRX cycle when the on-duration timer again runs over the time duration).  
 
Regarding claim 23: Bagheri discloses the  operation method according to claim 17, wherein a HARQ feedback operation for the downlink data is independently disabled in each of the plurality of HARQ processes(Bagheri, see paragraph [0082-0083], a data transmission scheduling assignment for scheduling a data transmission corresponding to a HARQ process is configured, which may individually disabled or used until its allotted time expires, i.e.,  HARQ RTT timer is configured for that HARQ process, i.e., to one of the selected HARQ process, and runs over the first  time interval of the HARQ process, this triggers the network to send another data transmission scheduling assignment after the HARQ RTT timer corresponding to the time interval  expires and during the time interval when the retransmission timer ( second timer) is running and the UE is actively scanning for the transmission; and after the retransmission timer expires, the UE sleeps until the next DRX cycle when the on-duration timer again runs over the time duration).  



Response to Arguments
Applicant's arguments filed 07/06/2021have been fully considered but they are not persuasive. See below:

Applicant argues that amended claim 1 has inventive features compared to Bagheri. In addition, Bagheri fails to disclose "the first time interval includes a minimum time interval required to allocate the downlink resource for the retransmission operation and a transmission delay between the non-terrestrial node and the terminal" defined in amended claim 1. As shown in the figure below that illustrates an example of the first and second timers recited in amended claim 1, the first time interval indicated by the first timer includes "the minimum time interval required to allocate the downlink resource for the retransmission operation" plus "the transmission delay between the non-terrestrial node and the terminal." 

Examiner respectfully disagrees with applicant because resource allocation is performed based on the need of the UE, and this results allocation of resource that is sufficient to transmit and retransmit, and receive data from a base station, see the office action regarding the claimed limitation, and regarding the delay, it is included with  RTT, which is also known as delay.

[AltContent: rect]
Applicant discloses the new amendment includes “ The first timer value is determined based on one or both of a selected first TTI length from multiple TTI lengths for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device. For some embodiments, one or both of the first TTI length or the first processing time is selected based on an indication from a network. 

Examiner respectfully indicates using spacing to create multiple time intervals that are configured and the UE is assigned an interval that is enough for it to transmit and retransmit, and receive data, and this is taught by the primary reference prior art used in the office action, see the office action, and the first and the second timers are different from TTI or time interval, see the office action or paragraph [0092] and FIG. 9 that the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer. The action during the first timer triggers the second timer and its associated action.


Applicant argues the combination of the first and second timers of Bagheri to the first timer of amended claim 1, and Applicant respectfully disagrees.



 
 
Applicant argues that  Bagheri at least fails to suggest, teach, or disclose the first time interval includes a minimum time interval required to allocate the downlink resource for the retransmission operation and a transmission delay between the non-terrestrial node and the terminal, a plurality of hybrid automatic repeat request (HARQ) processes are supported in the non-terrestrial network, the first timer #0 is configured for a HARQ process #0 among the plurality of HARQ processes, a first timer #1 is configured for a HARQ process #1 among the plurality of HARQ processes, and the first and second timers #0 and #1 are independently configured.

Examiner respectfully disagrees with applicant because retransmission is the same size of data previously transmit , which the data is not decoded successfully, and if the retransmission due to scarcity of  resource that is allocated to the UE, the base station would have reallocate resources to fend off the problem, and in the first place resources for  transmission and reception of data is allocated to the UE that is based on the need that UE has, and this same resource is used until successful transmission is achieved, see the office action .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                            
/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477